EXHIBIT HARLEYSVILLE NATIONAL CORPORATION DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN SAFEKEEPING DEPOSIT FORM Please deposit the attached Harleysville National Corporation common stock certificate(s) for safekeeping into my Dividend Reinvestment and Stock Purchase Plan account. Certificates need NOT be endorsed. If you are not currently enrolled in the plan, an enrollment form must accompany this form. Complete information below, sign, date and return to: American Stock Transfer & Trust Company LLC ATTN:
